 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6                         CENTRAL DISTRICT OF CALIFORNIA
 7
     JULIO LEON,                          )
 8                                        ) CASE NO.: 2:16-cv-07204-VEB
 9         Plaintiff,                     )
                                          )
10
     v.                                   ) ORDER
11                                        ) AWARDING EAJA FEES AND COSTS
12
     NANCY A. BERRYHILL, Acting           )
     Commissioner of Social Security,     )
13                                        )
14         Defendant.                     )
                                          )
15
16         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
17
           IT IS ORDERED that EAJA fees are awarded in the amount of THREE
18
     THOUSAND TWO HUNDRED DOLLARS AND 00/100 ($3,200.00) and costs in
19
     the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of the
20
     stipulation.
21
     Dated:         October 18, 2018      /s/Victor E. Bianchini
22                                        VICTOR E. BIANCHINI
23                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
